Citation Nr: 1302318	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10 30-130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for medial meniscus tear of the right knee with degenerative joint disease, status post arthroscopic debridement with chondroplasty.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran had active service from December 1988 to June 1990 and May 2002 to September 2002, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office, which granted service connection for right medial meniscus tear, status post arthroscopic debridement with chondroplasty with degenerative joint disease of the right knee and assigned a 10 percent disability rating from October 27, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's Virtual VA file includes VA treatment records reflecting that the Veteran's underwent a VA knee examination in June 2012.  The June 2012 VA examination findings reflect that the Veteran had a right knee arthroscopic surgery in August 2008, without any residual signs or symptoms from the surgery.  Following the June 2012 VA examination, VA treatment records contained in Virtual VA reflect that the Veteran underwent a right knee arthroscopy with partial medial meniscectomy in August 2012.  As the current severity and extent of the Veteran's service-connected right knee disability are unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for an increased initial rating.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record reflects that following transfer of the case to the Board, additional evidence treatment records were attached in the Virtual VA file, including treatment related to the right knee.  These records must be considered on remand.  38 C.F.R. § 20.1304(c).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records from the Lexington VA Medical Center and associated clinics, dating since November 2012.  

2.  Schedule the Veteran for a VA knee examination to determine the current nature and extent of his service-connected right knee condition.  The claims file and relevant electronic treatment records should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including range of motion testing.  The examiner should address the symptomatology and functional impairment associated with the Veteran's right knee disability.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


